— In a habeas corpus proceeding, the petitioner appeals (1) from a judgment of the Supreme Court, Queens County (Gallagher, J.), dated September 29, 1983, which dismissed his petition and writ dated August 30, 1983; (2) from a judgment of the same court (Rotker, J.), dated October 20, 1983, which dismissed his petition and writ dated October 5, 1983; and (3) from an order of the same court (Rotker, J.), dated November 21, 1983, which denied his motion to reargue the October 20, 1983 decision and judgment of the same court.
Appeal from the order dated November 21, 1983 dismissed, without costs or disbursements. No appeal lies from an order denying reargument (see, Coley v Michelin Tire Corp., 84 AD2d 546).
Judgments dated September 29, 1983 and October 20, 1983, affirmed, without costs or disbursements.
A review of the record before Criminal Term indicates that excluding the periods of delay chargeable to Norwood Cook, his final parole revocation hearing was scheduled on the ninetieth day after the probable cause determination, and was therefore timely (see, Executive Law § 259-i [3] [f] [i]). Brown, J. P., Weinstein, Niehoff and Spatt, JJ., concur.